DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.

Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, and 29-30, 31-41 have been examined in this application.  Claims 3, 5-28, and 30 have been canceled.  This communication is a non-final rejection in response to the “Amendments to the claims” and “Remarks” filed 5/25/2021.

Election/Restrictions
Newly submitted claims 39-41 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly filed claims are drawn to an invention (hereafter referred to as Invention 2) that is distinct from the invention of the previously filed claims (hereafter referred to as Invention 1).  
The inventions are independent or distinct, each from the other because:
Inventions 1 and 2 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 39-41 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,575,029 to Harwood.  

Claims 29-31 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 4,575,029 to Harwood.

Regarding claim 29, Harwood discloses a launch apparatus having a payload (payload 38) and a propulsion system (rocket engine 46) that produces desired propulsive loads and undesired vibrations (rocket engines inherently produce propulsive loads and vibrations) comprising a connecting structure (see frame structure 52 Figure 1) connected to the payload and connected to the propulsion system (Figure 1 shows frame structure 52 connected to payload 38 and engine 46 and column 8, lines 27-28 disclose “The engine 46 is secured on a tower-like frame structure”), whereby said propulsive load is transferred to the payload and said vibrations are distributed over the structure of the space frame (since the payload 38, rocket engine 46, and frame structure 52 are connected, propulsive load is inherently transferred from rocket engine 46 to payload 38 and vibrations are distributed over the attached frame structure).
Harwood does not explicitly disclose the frame structure 52 being a space frame truss structure.  However, while Harwood does not go into detail about frame structure 52 other than to call it “tower-like”, he discusses the use of truss structures in various other attachment applications (such as for cradle 56).  It would be obvious to a person having ordinary skill in the art to modify Harwood to use a space frame truss structure for frame structure 52 in order to use a known type of attachment structure to mount and distribute the loads of the rocket engines.  

Regarding claim 1 (dependent on claim 29), Harwood discloses a second stage and a first stage (column 4, lines 46-51 disclose “The fuel and oxidizer tanks can be appropriately sized for specific missions, and may even be stacked in more conventional serial or tandem stage modules, one multi-tank stage module behind the other, for extended interplanetary missions”).  
Harwood does not explicitly disclose said second stage comprising a second stage space frame and said first stage comprising a first stage space frame.  However, column 8, lines 29-31 disclose “the fuel and oxidizer tanks 48 and 50 are also secured to the aft face of the platform by mechanical fasteners”.  It would be obvious to a person having ordinary skill in the art to modify Harwood to secure the different stages of the fuel and oxidizer tanks to respective space frames in order to provide support for the tanks prior to their use and jettison.  
Harwood does not disclose said first stage space frame is shaped like a truncated pyramid, and wherein the overall shape of the combined second stage space frame and first stage space frame is pyramidal.  However, it would have been an obvious matter of design choice to make the different portions of the frame of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 2 (dependent on claim 1), Harwood discloses at least one first stage engine attached to the first stage space frame (engine 46).
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 4 (dependent on claim 2), Harwood does not disclose said first stage space frame including vertical members positioned to bear loads between said first stage engine to said second stage space frame.  However, Figure 1 of Harwood shows frame 52 having vertical members positioned to bear loads between engine 46 and payload platform 44.  In a conventional stacked serial stage module, further stages would be stacked on top of frame 52 and engine 46 where payload platform 44 is, and thus the vertical members of frame 52 would be positioned to bear loads between engine 46 and the second stage space frame.

Regarding claim 30 (dependent on claim 29), Harwood discloses the space frame truss structure being made primarily of linear structural elements (see structural elements of frame 52 in Figure 1).

Regarding claim 31 (dependent on claim 29), Harwood discloses the propulsion system being a rocket propulsion system (rocket engine 46) using fuel (fuel tanks 48).  
In re Japikse, 86 USPQ 70.

Claims 32-37 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,575,029 to Harwood in view of US Patent Application Number 2002/0121081 by Cesaroni.

Regarding claim 32 (dependent on claim 31), Harwood discloses the propulsion system comprising a rocket motor comprising a pressure vessel containing oxidizer and fuel (column 8, lines 33-34 disclose “The fuel tanks 48 and oxidizer tanks 50 preferably utilize a pressurizing fluid contained in smaller tanks”) and a rocket nozzle (see 46 in Figure 1).  
Harwood does not disclose the vessel being partially filled with a non-stoichiometric ratio mixture of oxidizer and fuel and means for controllably changing the stoichiometric ratio mixture of fuel and oxidizer.  However, this limitation is taught by Cesaroni.  Paragraph 6 discloses “The use of gas generator fuel grains, which are essentially oxidizer deficient solid propellants, has demonstrated excellent combustion efficiency in hybrid propulsion systems” and paragraph 7 discloses “Hydrogen peroxide has been in use as a monopropellant and as a liquid oxidizer in liquid bi-propellant systems for many years and its use therefore is well known to those skilled in the art”.  It would be obvious to a 
Harwood does not disclose the rocket nozzle including a venturi, one side of said venturi, one side of said venturi being in fluid communication with the interior of said pressure vessel and the other side of said venturi being externally open.  However, the examiner takes official notice that the use of venturi in nozzles is notoriously well known in the art, and that it would be obvious to a person having ordinary skill in the art to use a venturi nozzle to provide the desired velocity of the flow through the nozzle.

Regarding claim 33 (dependent on claim 32), Cesaroni further teaches said non-stoichiometric ratio mixture being due to a deficit of oxidizer in the fuel oxidizer mixture (Paragraph 6 discloses “The use of gas generator fuel grains, which are essentially oxidizer deficient solid propellants, has demonstrated excellent combustion efficiency in hybrid propulsion systems”) and said means for controllable changing the stoichiometric ratio mixture of fuel and oxidizer being an external source of oxidizer in controllable fluid communication with the interior of said rocket motor pressure vessel (paragraph 29 discloses “Liquid fuel section 12 contains liquid fuel 20, which would be a hydrogen peroxide propellant composition as described herein”).  

Regarding claim 34 (dependent on claim 33), Harwood and Cesaroni do not explicitly disclose the external source of oxidizer being sufficient to correct the deficit of oxidizer in the fuel oxidizer mixture.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the amount of oxidizer In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 35 (dependent on claim 33), Cesaroni further teaches the external source of oxidizer is not the same oxidizer that is part of the fuel oxidizer mixture within the rocket motor pressure vessel.  Hydrogen peroxide is not the same oxidizer as the fuel grain, examples of which are listed in paragraphs 39-44.  

Regarding claim 36 (dependent on claim 33)¸ Harwood and Cesaroni do not disclose said non-stoichiometric ratio mixture of fuel and oxidizer in the rocket motor pressure vessel is gelled.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use whatever type of fuel is desired, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 37 (dependent on claim 33), Harwood and Cesaroni do not disclose the non-stoichiometric ratio mixture of fuel and oxidizer within the rocket motor pressure vessel comprising a plurality of layers having differing propulsive characteristics that are physically disposed radially within said rocket motor pressure vessel to burn sequentially.  However, it would have been obvious to one having ordinary skill in the art at the time In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim 38 is rejected under 35 USC 103 as being unpatentable over US Patent Number 4,575,029 to Harwood in view of US Patent Number 4,395,004 to Ganssle.  

Regarding claim 38 (dependent on claim 30), Harwood does not disclose said launch apparatus space frame truss structure comprising a plurality of modular truss structures that can be prefabricated, transported to the launch site and assembled at the launch site.  However, this limitation is taught by Ganssle.  Column 2, lines 58-63 disclose “The spacecraft structure of the present invention is modular in the sense that starting with a single structure, additional similar structural modules may be added thereto end-to-end to change the length of the desired spacecraft structure in accordance with a given implementation.  It would be obvious to a person having ordinary skill in the art to modify Harwood using the teachings from Ganssle to make the system more portable for transport prior to launch.  

Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive.
Regarding the “General Interpretation of Harwood Reference”, the statement “the satellite bus is part of the launch apparatus that is carried by the space shuttle” clearly states that the satellite bus is only part of the launch apparatus, does not exclude the space shuttle from being part of the launch apparatus.  To be clearer, the space shuttle is also being considered part of the launch apparatus, namely, the part that carries the satellite bus, and collectively the two comprise the launch apparatus.  Furthermore, the launch apparatus described in claim 29 does not specify when the propulsion system is used.  A launch apparatus with the satellite bus and the space shuttle still has payload 38 and rocket engine 46, and rocket engine 46 does produce desired propulsive loads and undesired vibrations when it is used.  
Regarding the “Launch Apparatus” section, first, the combination of the satellite bus 36 and the space shuttle 30 still includes payload 38 and rocket engine 46, as discussed above.  Second, any mention of the system providing transport from the Earth’s surface to space explicitly calls the system a “space launch apparatus”.  The only mentions of merely a “launch apparatus” in the specification “the present invention is a launch apparatus that utilizes a space frame truss structure to transfer propulsive loads to the payload and to simultaneously distribute vibration loads over the truss structure of the space frame of the launch vehicle and to further distribute these vibration loads to the space frame’s truss structure’s connecting loads” (paragraph 1), “Yet a further purpose of the present invention is to provide a launch apparatus whose structural integrity is maintained by a space frame comprised of truss structures…” (paragraph 4), “the launch apparatus may be assembled and integrated together with all of its constituent systems, such as rocket engines, recovery systems, control and guidance apparatus, and any other subsystem required for its operation as a space launch apparatus” (paragraph 11), and “The purpose of this illustration is to show that the elements of the truss structure of an 
Regarding the definition of a space frame, Wikipedia states that “a space frame or space structure (3D truss) is a rigid, lightweight, truss-like structure constructed from interlocking struts in a geometric pattern…Like the truss, a space frame is strong because of the inherent rigidity of the triangle; flexing loads (bending moments) are transmitted as tension and compression loads along the length of each strut”.  Figure 3 shows cradle 56 forming a truss structure with interlocking struts in a geometric, triangular pattern, and the interlocking pattern allows flexing loads to be transmitted as tension and compression loads along the length of each strut.  
Applicant’s arguments regarding the cradle being separated from the frame structure during propulsion of rocket engine 46 is persuasive, and a new grounds of rejection is given above.  
Regarding the argument that the fuel and oxidizer tanks of Harwood being secured to the aft face of the platform has little to no bearing on the use of multiple stages of rockets each having their own associated space frame, column 11, lines 60-63 disclose “The tanks are used in 
Regarding the argument that the truncated pyramid are not an obvious change in form or shape, the arguments are drawn to limitations that are not disclosed.  Merely combining the shape of the two stages into a pyramid does not allow them to function as a single space frame, as it depends on how the two stages are joined and how the forces are distributed once they are joined, and furthermore, regardless of the shape, the fact that forces applied to connected frames can be transmitted across the combined frames is neither new nor unexpected.  Furthermore, the fact that different portions of a pyramid would have the same slope (and therefore the same aerodynamic profile and aspect ratio) is neither new nor unexpected.  
Regarding the argument that no second stage engine is taught by Harwood, the rejection of claim 2 is on the grounds that this is a simple duplication of parts to provide a second engine.  Furthermore, regarding the argument that Harwood expressly teaches away from the use of conventional upper rocket stages, column 2, lines 25-28 disclose “Either the same engine or a separate engine on the satellite itself is then burned at apogee to circularize the orbit at the desired altitude”.  The teaching away from conventional upper stage launch vehicles are therefore clearly not drawn to either a single engine or multiple engines, as conventional vehicles can have both.  Furthermore, column 7, lines 29-32 state that “such schemes require costly duplication of various housekeeping subsystems, such as for control, power, guidance, and communications functions”, which is what Harwood teaches against, but none of these are needed for a duplication of the rocket engine 46 and attached fuel tanks. 
Regarding the argument that the space frame does not consist of platform 44, platform 44 is secured to frame structure 52 and also to fuel and oxidizer tanks 48 and 50.  The tanks are therefore secured to the space frame through platform 44.  Platform 44 is not a space frame, as explicitly stated by the examiner, but helps to secure the frame structure and the tanks.  
Regarding claim 37, the combination of liquid oxidizers to fuel pellets and the use of layered fuels that burn sequentially are both known types of rocket propellants that are being selected on the basis of its suitability for the intended use, which has been ruled a matter of design choice.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642